Case 3:18-cv-02031-DMS-MSB Document 31 Filed 10/28/19 PageID.108 Page 1 of 1




                 UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF CALIFORNIA

                                       )
 DAWAN BROWN                           )
                                       )   Civil Action No. 18-cv-2031-DMS
       Plaintiff,                      )
                                       )   Hon. Dana M. Sabraw
 v.                                    )
                                       )   ORDER ON STIPULATION FOR
 SOUTHWEST CREDIT                      )   DISMISSAL WITH PREJUDICE OF
 SYSTEMS, L.P.                         )   ENTIRE ACTION
                                       )
       Defendant.                      )   Complaint filed on August 30, 2018
                                       )
                                       )

      This matter, having come before the Court upon presentation of a Joint
Stipulation of Dismissal, it is hereby ORDERED that:
      Defendant Southwest Credit Systems, L.P., is dismissed with prejudice, with
each party to bear his/its own attorney’s fees, costs and expenses incurred.

Dated: October 28, 2019




                                           1
                                               ORDER ON STIPULATION FOR DISMISSAL
